DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is indefinite because the general formula is:  XYn but the subscript “n” is not defined in terms of number of Y units.  The claim should be re-written in definite terms.    

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 2-3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo et al., US Patent Application Publication No. 2017/0369807 (hereinafter referred to as Kondo).
Regarding claims 2-3 and 6-7, Kondo discloses a lubricating oil composition for use in a magnetic recording medium (as recited in claims 6-7) (see Abstract) wherein the magnetic recording medium has a non-magnetic support; a magnetic layer on the non-magnetic support, a back-coating layer made from carbon upon which a lubricant can be disposed or the lubricant can be disposed on the magnetic layer (Para. [0030])-[0033] and [0088]-[0090]) comprising an ionic liquid formed by reacting a cation and an anion including bis(nonafluorobutanesulfonyl)imide (as recited in claims 2 and 6) (Para. [0029]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Grinstaff et al., US Patent Application Publication No. 2009/0176956 (hereinafter referred to as Grinstaff).  
Regarding claims 1-8, Grinstaff discloses ionic liquids for use as lubricants and/or additives (as recited in claims 5-8) (see Abstract) wherein the ionic liquid is formed by the reaction product between a cation, such as those represented by “Z” in paragraph 0025 (which reads on General Formula (A)-(B) and (D)-(E) of instant claim 1 and reads on claim 4), and anions, such as, bis-trifluoromethanesulfonoimide (anion as recited in claim 1 and reads on claims 2-3) (Para. [0017]-[0027]).    
	Grinstaff discloses all the limitations discussed above but does not disclose a single embodiment comprising both and anion and cation to form an ionic liquid as recited in claim 1.  
	It is the position of the examiner that one of ordinary skill in the art at the time of the invention would immediately envisage the ionic liquid of claim 1 from the disclosure of Grinstaff discussed above with a reasonable expectation of success.  
	
	Regarding claim 15, see discussion above.  

Claim Rejections - 35 USC § 103
Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Grinstaff in view of Kondo.  
Regarding claims 9-14, Grinstaff discloses all the limitations discussed above but does not disclose the magnetic recording medium as recited in claim 9.  
Kondo discloses all the limitations discussed above.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the ionic liquids of Grinstaff in the applications of Kondo as it is combining prior art elements according to known methods to yield predictable results as both references are drawn to lubricant compositions comprising very specific ionic liquids.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771